Title: From George Washington to David Stuart, 5 November 1787
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon Novr 5th 1787.

I thank you for the communications in your letters of the 16th and 26th ulto both of which came safe. It gives me pleasure to hear that the Assembly has sent the Constitution to a Convention by an unanimous vote, unstamped with marks of disapprobation. If Mr Charles Lee however, has been able to form a just opinion of the sentiments of the Country with respect to it; it is, that the major voice is opposed to it—particularly in the Southern & Western parts of the State. Is this your opinion, from what you have seen—heard—and understood?
Maryland, tho’ the Assembly has not yet met (from which source any thing can have been drawn) is, we are told, exceedingly well disposed to the adoption of it. Nay further, that Mr Chase is become a convert to it. The accts from the States Northward & Eastward speak the same language, though the papers team with declamation against it, by a few—A paper in favor of it, written as I am informed by, or under the auspices of Mr Wilson, in numbers, I here with send you.
With respect to the payment of British debts, I would fain hope (lett the eloquence or abilities of any man, or set of men in opposition be they what they may) that the good sense of this Country will never suffer a violation of a public treaty, nor pass

Acts of injustice to Individuals. Honesty in States, as well as in Individuals, will ever be found the soundest policy.
We have nothing new in this quarter. The Constitution which is submitted seems to have absorbed all lesser matters. Mrs Stuart (who had got very well) and your two little girls went from this on tuesday last, for Chotank, under the escort of your brother; and the wind being high, kept the Potomack on their left to ensure their journey.
I must engage, absolutely, Six hundred barrels of Corn. Less, I am sure will not carry me through the year. Had I the money, or was I certain of getting it in time (but this is not to be depended upon) I might, as I am informed through different channels, engage my quantity on very moderate terms on the Eastern shore of Maryland. But as I dare leave nothing to chance I must take it from Mr Henly. The price, as it is ready money to me, will, I expect, be proportioned thereto. It will not be safe to remove the Corn till after January, as it does not get sufficiently dry to lye in bulk sooner. The last I had from York river got damaged in spite of every exertion in my power to save it. And I must entreat as I shall give Mr Henly timely notice of my sending, that it may be beat out on plank floors, and in a dry house; otherwise it will contract dampness which will render its preservation precarious, even at that Season. I beg also that he may be clear and ⟨decide⟩ with respect to his furnishing me with ⟨the⟩ quantity I want—viz. Six hundred Barrels, for I must meet with no disappointment ⟨of⟩ what is engaged.
Herewith is a letter jointly to ⟨Colo.⟩ Mason & yourself, on the business of the ⟨Po⟩tk Company. With great esteem & sincere r⟨eg⟩d I am—Dear Sir Yr Most Obedt & Affecte Servt

Go: Washington

